                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 1 of 25 Page ID #:2830




                                                                                      1 Michele Haydel Gehrke (215647)

                                                                                      2 mgehrke@reedsmith.com
                                                                                          REED SMITH LLP
                                                                                      3 101 Second Street Suite 1800

                                                                                      4 San Francisco, CA 94105-3659
                                                                                        Telephone: +1 415 543 8700
                                                                                      5 Facsimile: +1 415 391 8269

                                                                                      6
                                                                                          Mona A. Razani (312234)
                                                                                      7   mrazani@reedsmith.com
                                                                                          REED SMITH LLP
                                                                                      8
                                                                                          355 South Grand Ave Suite 2800
                                                                                      9   Los Angeles, CA 90071
                                                                                          Telephone: +1 213 457 8000
                                                                                     10
                                                                                          Facsimile: +1 213 457 8080
                 A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                          Attorneys for Defendant United Airlines, Inc.
                                                                                     12
REED SMITH LLP




                                                                                     13
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                     14                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                     15

                                                                                     16     ALLYSON CHAGAS,                               Case. No.: 2:19-cv-03860 -JAK-JC
                                                                                     17                                                   DISCOVERY MATTER
                                                                                            Plaintiff,
                                                                                     18                                                   DECLARATION OF MICHELE
                                                                                                                                          HAYDEL GEHRKE ISO STATUS
                                                                                     19     vs.
                                                                                                                                          REPORT RE: (1) DEFENDANT’S
                                                                                     20                                                   MOTION TO COMPEL AND FOR
                                                                                            UNITED AIRLINES, INC., and DOES
                                                                                                                                          SANCTIONS AGAINST MR.
                                                                                     21     1 through 10, inclusive,
                                                                                                                                          GARREN; AND (2) DEFENDANT’S
                                                                                     22                                                   MOTION TO COMPEL
                                                                                            Defendant.
                                                                                     23
                                                                                                                                          [ASSIGNED TO HON. CHOOLJIAN
                                                                                                                                          FOR DISCOVERY PURPOSES]
                                                                                     24                                                   Hearing Date: October 14, 2020
                                                                                     25                                                   Complaint Filed: March 28, 2019
                                                                                                                                          Discovery Cut Off: March 2, 2020 but
                                                                                     26                                                   extended for Defendant
                                                                                     27
                                                                                                                                          Pretrial Conference and Trial Date: TBD

                                                                                     28
                                                                                                                                1
                                                                                                            DECLARATION OF MICHELE HAYDEL GEHRKE ISO
                                                                                                         DEFENDANT’S STATUS REPORT RE: DISCOVERY MOTIONS
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 2 of 25 Page ID #:2831




                                                                                      1 I, Michele Haydel Gehrke, declare as follows:

                                                                                      2         1.   I am a Partner with the law firm of Reed Smith LLP, attorneys for
                                                                                      3 Defendant United Airlines, Inc., (“Defendant”) and am admitted to practice law before

                                                                                      4 all courts in the state of California, including the above captioned Court. I have

                                                                                      5 personal knowledge of the matters stated herein and if called as a witness and sworn, I

                                                                                      6 could competently testify thereto.

                                                                                      7         2.    While Mr. Garren provided a 7 page production in response to this
                                                                                      8 Court’s Order compelling the documents, Mr. Garren did not produce any text-

                                                                                      9 messages and e-mail correspondence, and did not produce any notes, if any exist.

                                                                                     10 Such communications existed as Plaintiff produced over 59 pages of text and email
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 messages. On the Order of the Court, Defendant asked Mr. Garren to review all the

                                                                                     12 documentation and confirm, one way or another, whether these documents (Mr.
REED SMITH LLP




                                                                                     13 Garren’s production and Plaintiff’s production of communications) constituted the

                                                                                     14 universe of documents responsive to the Subpoena. Mr. Garren responded but his

                                                                                     15 response was vague and argumentative.

                                                                                     16         3.   Defendant intends to file a Motion for Summary Judgment, which may
                                                                                     17 obviate the need for third-party depositions such as Mr. Garren’s deposition.

                                                                                     18         4.   T-Mobile provided its production pursuant to the Subpoena around
                                                                                     19 September 8, 2020. Pursuant to the Parties’ First Look Agreement, after Plaintiff’s

                                                                                     20 Counsel reviewed the production, it was released to Defendant around September 23,

                                                                                     21 2020.

                                                                                     22         5.   On August 14, 2020, Defendant issued and served a Subpoena for Mr.
                                                                                     23 Hymes’ medical file, which called for the production of therapy notes with a

                                                                                     24 compliance date of September 4, 2020. Initially, Mr. Hymes objected to the

                                                                                     25 production of records absent a Court order. At the last status conference on August 18,

                                                                                     26 2020, the Court asked the parties to confer with Mr. Hymes to understand his
                                                                                     27 concerns to see if we could reach a stipulation on the records. Defendant promptly

                                                                                     28
                                                                                                                            2
                                                                                                        DECLARATION OF MICHELE HAYDEN GEHRKE ISO
                                                                                                             DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 3 of 25 Page ID #:2832




                                                                                      1 reached out to Mr. Hymes and Plaintiff’s Counsel to try to reach an agreement. Mr.

                                                                                      2 Hymes did not respond and Defense Counsel followed up. Plaintiff’s Counsel then

                                                                                      3 responded and indicated it was his understanding that Mr. Hymes objected to the

                                                                                      4 production of therapy notes (which he argued have special protections under HIPPA),

                                                                                      5 suggested Mr. Hymes provide a summary of treatment instead of his actual notes/file,

                                                                                      6 and then revoked the signed authorization from Plaintiff for the release of the records.

                                                                                      7 Given the concerns with Plaintiff’s involvement in Mr. Garren’s letter summarizing

                                                                                      8 his treatment of Plaintiff, Defense Counsel was not in favor of this suggestion from

                                                                                      9 Plaintiff’s Counsel. Defense Counsel reviewed Plaintiff’s authority and conducted

                                                                                     10 legal research which supported Defendant’s position that it was entitled to the therapy

                                                                                     11 notes. Defense Counsel wrote to Plaintiff’s Counsel and Mr. Hymes with its position
                 A limited liability partnership formed in the State of Delaware




                                                                                     12 and supporting authority and suggested a phone call to try to amiably resolve the
REED SMITH LLP




                                                                                     13 issues. Defense Counsel and Plaintiff’s Counsel had a phone call on September 3,

                                                                                     14 2020 and were able to reach a resolution with Plaintiff withdrawing his objection to

                                                                                     15 the production of the therapy notes (with safeguards in place) and reinstated his

                                                                                     16 authorization for the release of the records. After these lengthy attempts to meet and

                                                                                     17 confer, Defendant received Mr. Hymes’ medical records production pursuant to the

                                                                                     18 Subpoena after Plaintiff’s first look on September 25, 2020, two business days before

                                                                                     19 Plaintiff’s Deposition.

                                                                                     20        6.    During Plaintiff’s Deposition on September 29, 2020, for which I was the

                                                                                     21 examining attorney, Plaintiff testified that he recently began treating with Dr. Rodney

                                                                                     22 Collins, a provider for which Defendant has already secured a signed authorization for

                                                                                     23 medical records. Defendant issued a Subpoena to Dr. Collins but Dr. Collins certified

                                                                                     24 no records exist because Plaintiff likely began treatment after Defendant issued the

                                                                                     25 Subpoena. Defendant plans to work with Plaintiff’s Counsel to reissue the Subpoena

                                                                                     26 to Dr. Collins at his correct medical facility. Moreover, during Plaintiff’s Deposition,
                                                                                     27 Plaintiff disclosed he treated with Dr. Jay Gladstein again, but Plaintiff has not

                                                                                     28 supplemented his document production. Defendant expects Plaintiff to obtain these
                                                                                                                              3
                                                                                                      DECLARATION OF MICHELE HAYDEN GEHRKE ISO
                                                                                                             DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 4 of 25 Page ID #:2833




                                                                                      1 records and supplement his production pursuant to the Request for Production No. 32,

                                                                                      2 or alternatively, cooperate with Defendant in issuing a Subpoena to obtain the new

                                                                                      3 records.

                                                                                      4        7.       Plaintiff has provided legible copies for the document production that

                                                                                      5 was at issue.

                                                                                      6        8.       Plaintiff continues to supplement his document production, and as

                                                                                      7 recently as September 25, 2020, Plaintiff produced further text messages from “Azar”

                                                                                      8 in the June 2018 timeframe and a Facebook post Plaintiff made in June 2020.

                                                                                      9        9.       By mutual agreement, the Parties moved Plaintiff’s full-day Deposition

                                                                                     10 to September 29, 2020. Due to Plaintiff’s request, the COVID-19 Pandemic and

                                                                                     11 Plaintiff’s health concerns, Defendant accommodated Plaintiff via a Zoom remote
                 A limited liability partnership formed in the State of Delaware




                                                                                     12 Deposition.
REED SMITH LLP




                                                                                     13        10.      On September 29, 2020, I took the Deposition of Plaintiff remotely

                                                                                     14 through Zoom. I have also reviewed a “rough transcript” provided by the Court

                                                                                     15 Reporter to confirm the below. As to Mr. Lawrence Hymes’ Subpoena, Plaintiff

                                                                                     16 admitted during his Deposition that, during the time after Defendant secured a signed

                                                                                     17 authorization from Plaintiff to release the records and issued the Subpoena to Mr.

                                                                                     18 Hymes (attached hereto as Exhibit A), Plaintiff asked Mr. Hymes to not take any

                                                                                     19 notes of their sessions and instead provide a letter summarizing his treatment. Indeed,

                                                                                     20 Plaintiff admitted during his Deposition that he asked Mr. Hymes not to take notes so

                                                                                     21 that Defense Counsel would not obtain information relevant to his treatment and the

                                                                                     22 emotional distress alleged in this litigation. And, as this was going on (unbeknownst

                                                                                     23 to Defense Counsel), Plaintiff and Plaintiff’s Counsel were taking the attenuated

                                                                                     24 position that Mr. Hymes should not produce his notes (and instead provide a letter of

                                                                                     25 treatment). As discussed above, Defendant spent considerable resources and efforts to

                                                                                     26 meet and confer and eventually obtain the records for its valid Subpoena much later
                                                                                     27 than the original compliance date stated in the Subpoena. Ultimately, upon review of

                                                                                     28 the documents from Mr. Hymes’ Subpoena production, it appears Mr. Hymes did not
                                                                                                                             4
                                                                                                       DECLARATION OF MICHELE HAYDEN GEHRKE ISO
                                                                                                            DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 5 of 25 Page ID #:2834




                                                                                      1 heed Plaintiff’s direction and took detailed notes during the therapy sessions. Also

                                                                                      2 during Plaintiff’s Deposition on September 29, 2020, he testified that he had been

                                                                                      3 directing other witness regarding their potential contact with Defense Counsel as it

                                                                                      4 relates to this litigation.

                                                                                      5        I declare under penalty of perjury under the state laws of California and the

                                                                                      6 United States that the foregoing is true and correct. Executed in Danville, California

                                                                                      7 on October 6, 2020.
                                                                                                                                          /s/ Michele Haydel Gehrke
                                                                                      8                                                 Michele Haydel Gehrke
                                                                                      9

                                                                                     10
                 A limited liability partnership formed in the State of Delaware




                                                                                     11

                                                                                     12
REED SMITH LLP




                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                              5
                                                                                                          DECLARATION OF MICHELE HAYDEN GEHRKE ISO
                                                                                                               DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 6 of 25 Page ID #:2835




                                                                                      1                                  PROOF OF SERVICE
                                                                                      2        I am a resident of the State of California, over the age of eighteen years, and not
                                                                                        a party to the within action. I am employed in the office of a member of the bar of
                                                                                      3 this court at whose direction the service was made. My business address is REED
                                                                                        SMITH LLP, 355 S. Grand Avenue, Suite 2900, Los Angeles, California 90071.
                                                                                      4
                                                                                                On October 6, 202020, I served the following document(s) by the method
                                                                                      5 indicated below:

                                                                                      6           DECLARATION OF MICHELE HAYDEL GEHRKE ISO STATUS
                                                                                      7           REPORT RE: (1) DEFENDANT’S MOTION TO COMPEL AND FOR
                                                                                                  SANCTIONS AGAINST MR. GARREN; AND (2) DEFENDANT’S
                                                                                      8           MOTION TO COMPEL
                                                                                      9 
                                                                                                by causing the document(s) listed above to be placed in a sealed envelope with
                                                                                     10         postage thereon fully prepaid, in the United States mail at Los Angeles,
                                                                                                California addressed as set forth below. I am readily familiar with the firm’s
                 A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                                practice of collection and processing of correspondence for mailing. Under
                                                                                     12         that practice, it would be deposited with the U.S. Postal Service on that same
REED SMITH LLP




                                                                                                day with postage thereon fully prepaid in the ordinary course of business. I
                                                                                     13
                                                                                                am aware that on motion of the party served, service is presumed invalid if the
                                                                                     14         postal cancellation date or postage meter date is more than one day after the
                                                                                                date of deposit for mailing in this Declaration.
                                                                                     15

                                                                                     16        by transmitting via email to the parties at the email addresses listed below:

                                                                                     17
                                                                                        Edward Garren, MA, LMFT
                                                                                     18
                                                                                        1246 W. 58th Place
                                                                                     19 Los Angeles, CA 90044
                                                                                        EdwardGarrenMFT@gmail.com
                                                                                     20
                                                                                        Fax: 213-596-9082
                                                                                     21
                                                                                                I declare under penalty of perjury under the laws of the United States that the
                                                                                     22
                                                                                          above is true and correct. Executed on October 6, 2020, at Los Angeles, California.
                                                                                     23

                                                                                     24

                                                                                     25                                                          Charlyn Jones
                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                              6
                                                                                                          DECLARATION OF MICHELE HAYDEN GEHRKE ISO
                                                                                                               DEFENDANT’S SUPPLEMENTAL BRIEF
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 7 of 25 Page ID #:2836




                          EXHIBIT A




                                 EXHIBIT A
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 8 of 25 Page ID #:2837




                                                                                      1 Michele Haydel Gehrke (215647)
                                                                                          mgehrke@reedsmith.com
                                                                                      2 REED SMITH LLP
                                                                                          101 Second Street
                                                                                      3 Suite 1800
                                                                                          San Francisco, CA 94105-3659
                                                                                      4 Telephone: +1 415 543 8700
                                                                                          Facsimile: +1 415 391 8269
                                                                                      5
                                                                                          Mona A. Razani (312234)
                                                                                      6 mrazani@reedsmith.com
                                                                                          REED SMITH LLP
                                                                                      7 355 South Grand Ave Suite 2800 Los
                                                                                          Angeles, CA 90071
                                                                                      8 Telephone: +1 213 457 8000
                                                                                          Facsimile: +1 213 457 8080
                                                                                      9
                                                                                          Attorneys for Defendant
                                                                                     10 United Airlines, Inc.
                 A limited liability partnership formed in the State of Delaware




                                                                                     11

                                                                                     12
REED SMITH LLP




                                                                                     13                            UNITED STATES DISTRICT COURT
                                                                                     14                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                     15 ALLYSON CHAGAS,                              Case. No.: 2:19-cv-03860
                                                                                     16                       Plaintiff,             NOTICE OF SUBPOENA TO
                                                                                                                                     PRODUCE DOCUMENTS,
                                                                                     17         vs.                                  INFORMATION, OR OBJECTS
                                                                                                                                     DIRECTED TO LAWRENCE S.
                                                                                     18 UNITED AIRLINES, INC., and DOES 1            HYMES, LMFT
                                                                                          through 10, inclusive,
                                                                                     19
                                                                                                              Defendant.             [ASSIGNED TO HONORABLE JOHN
                                                                                     20                                              A. KRONSTADT]
                                                                                     21                                              Complaint Filed: March 28, 2019
                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28

                                                                                                                               -1-
                                                                                                   NOTICE OF SUBPOENA TO LAWRENCE S. HYMES, LMFT
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 9 of 25 Page ID #:2838




                                                                                      1 TO PLAINTIFF ALLYSON CHAGAS:

                                                                                      2
                                                                                                PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of
                                                                                      3
                                                                                          Civil Procedure, UNITED AIRLINES, INC. (“Defendant”) will serve the attached
                                                                                      4
                                                                                          Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
                                                                                      5
                                                                                          Premises in a Civil Action (“Subpoena”) on Lawrence S. Hymes, LMFT and demand
                                                                                      6
                                                                                          production of the records specified therein.
                                                                                      7

                                                                                      8         Attached hereto as Exhibit 1 is a copy of the Subpoena and the Signed
                                                                                      9 Authorization directed to Lawrence S. Hymes, LMFT.

                                                                                     10
                 A limited liability partnership formed in the State of Delaware




                                                                                     11

                                                                                     12 DATED: August 14, 2020               REED SMITH LLP
REED SMITH LLP




                                                                                     13
                                                                                                                             By: /s/ Mona A, Razani __________
                                                                                     14                                      Michele Haydel Gehrke
                                                                                                                             Mona A. Razani
                                                                                     15                                      Attorneys for Defendant
                                                                                                                             UNITED AIRLINES, INC.
                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28

                                                                                                                                    -2-
                                                                                                   NOTICE OF SUBPOENA TO LAWRENCE S. HYMES, LMFT
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 10 of 25 Page ID
                                                                                                                     #:2839



                                                                                    1                                 PROOF OF SERVICE
                                                                                    2        I am a resident of the State of California, over the age of eighteen years, and not
                                                                                      a party to the within action. My business address is REED SMITH LLP, 355 S.
                                                                                    3 Grand Avenue, Suite 2900, Los Angeles, CA 90071.

                                                                                    4         On August 14, 2020, I served the following document(s) by the method
                                                                                        indicated below:
                                                                                    5
                                                                                         NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
                                                                                    6        OR OBJECTS DIRECTED TO LAWRENCE S. HYMES, LMFT
                                                                                    7       by placing the document(s) listed above in a sealed envelope with postage
                                                                                             thereon fully prepaid, in the United States mail at Los Angeles, California
                                                                                    8        addressed as set forth below. I am readily familiar with the firm’s practice of
                                                                                             collection and processing of correspondence for mailing. Under that practice,
                                                                                    9        it would be deposited with the U.S. Postal Service on that same day with
                                                                                             postage thereon fully prepaid in the ordinary course of business. I am aware
                                                                                   10        that on motion of the party served, service is presumed invalid if the postal
                                                                                             cancellation date or postage meter date is more than one day after the date of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        deposit for mailing in this Declaration.
                                                                                   12       by placing the document(s) listed above in a sealed envelope(s) and consigning
REED SMITH LLP




                                                                                             it to an express mail service for guaranteed delivery on the next business day
                                                                                   13        following the date of consignment to the address(es) set forth below. A copy
                                                                                             of the consignment slip is attached to this proof of service.
                                                                                   14
                                                                                            by transmitting via email to the parties at the email addresses listed below:
                                                                                   15

                                                                                   16       Martin Isaac Aarons
                                                                                            Shannon Helene-Pagel Ward                     Attorneys for Plaintiff
                                                                                   17       AARONS LAW FIRM APC                     Allyson Chagas
                                                                                            16000 Ventura Blvd., Suite 850
                                                                                   18       Encino, CA 91436
                                                                                            Telephone: 818.794.9250
                                                                                   19       Facsimile: 818.302.2072
                                                                                            maarons@aaronslawfirm.com
                                                                                   20       shannon@aaronslawfirm.com
                                                                                   21

                                                                                   22       I declare under penalty of perjury under the laws of the State of California that
                                                                                      the above is true and correct. Executed on August 14, 2020, at Los Angeles,
                                                                                   23 California.

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                                                                               Charlyn Jones
                                                                                   27

                                                                                   28


                                                                                                NOTICE OF SUBPOENA TO LAWRENCE S. HYMES, LMFT
        Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 11 of 25 Page ID
                                          #:2840

Jones, Lyn

From:                            Jones, Lyn
Sent:                            Tuesday, October 6, 2020 3:55 PM
To:                              'EdwardGarrenMFT@gmail.com'
Cc:                              Mona Razani (MRazani@reedsmith.com); Gehrke, Michele Haydel
Subject:                         Chagas v. United Airlines, Inc.; USDC Case No. 2:19-cv-03860-JAK-JC
Attachments:                     Status Report.pdf; Decl. of M. Gehrke.pdf

Tracking:
Tracking                         Recipient                                  Delivery

                                 'EdwardGarrenMFT@gmail.com'

                                 Mona Razani (MRazani@reedsmith.com)        Delivered: 10/6/2020 3:55 PM

                                 Gehrke, Michele Haydel                     Delivered: 10/6/2020 3:55 PM




Mr. Garren,

Attached please find the following documents:

       DEFENDANT’S STATUS REPORT RE: (1) DEFENDANT’S MOTION TO COMPEL AND FOR SANCTIONS AGAINST MR.
        GARREN; AND (2) DEFENDANT’S MOTION TO COMPEL AND SANCTIONS AGAINST PLAINTIFF
       DECLARATION OF MICHELE HAYDEL GEHRKE ISO STATUS REPORT RE: (1) DEFENDANT’S MOTION TO COMPEL
        AND FOR SANCTIONS AGAINST MR. GARREN; AND (2) DEFENDANT’S MOTION TO COMPEL

Best regards,

Charlyn (Lyn) Jones
Legal Secretary
ReedSmith LLP
355 S. Grand Ave.
Suite 2900
Los Angeles, CA 90071‐1514
Direct Dial: (213) 457‐6435
Facsimile: (213) 457‐8080
E‐mail: Charlyn.Jones@reedsmith.com




                                                               1
       Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 12 of 25 Page ID
                                         #:2841

Jones, Lyn

From:                            Microsoft Outlook
To:                              EdwardGarrenMFT@gmail.com
Sent:                            Tuesday, October 6, 2020 3:55 PM
Subject:                         Relayed: Chagas v. United Airlines, Inc.; USDC Case No. 2:19-cv-03860-JAK-JC



Delivery to these recipients or groups is complete, but no delivery notification was sent by the
destination server:

EdwardGarrenMFT@gmail.com (EdwardGarrenMFT@gmail.com)

Subject: Chagas v. United Airlines, Inc.; USDC Case No. 2:19-cv-03860-JAK-JC




                                                          1
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 13 of 25 Page ID
                                  #:2842




                        EXHIBIT 1




                               EXHIBIT 1
         Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 14 of 25 Page ID
                                           #:2843
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                   CENTRAL DISTRICT OF CALIFORNIA

ALLYSON CHAGAS                                                                )
                               Plaintiff                                      )
                                  v.                                          )       Civil Action No. 2:19-cv-03860-JAK-JC
                                                                              )
UNITED AIRLINES, INC., et al.                                                 )
                              Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To: Lawrence S. Hymes, LMFT, 8235 Santa Monica Blvd. #311, Los Angeles, CA 90046

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
See Attachment 3


  Place: USA Legal Network                                                              Date and Time:
         800 W. 1st Street, #200B                                                       September 4, 2020
         Los Angeles, CA 90012

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: August 14, 2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                  /s/ Mona A. Razani
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature
                                                                                                  Mona A. Razani
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendant
United Airlines, Inc.                                                   , who issues or requests this subpoena, are:
Mona A. Razani, Reed Smith LLP, 355 S. Grand Avenue, Suite 2900, Los Angeles, CA 90071
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
          Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 15 of 25 Page ID
                                            #:2844
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:19-cv-03860-JAK-JC

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  ; or

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 for travel and $                                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
          Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 16 of 25 Page ID
                                            #:2845
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 17 of 25 Page ID
                                  #:2846



                                        ATTACHMENT 3

                            DEFINITIONS AND INSTRUCTIONS

        Unless the context otherwise indicates, the following words and phrases are defined and

used herein as follows:

   1.      “DOCUMENTS” means written, printed, typed, or visually or orally reproduced

           material of any kind, whether or not privileged, including, but not limited to, all letters,

           emails, text messages, correspondence, communications, contracts, agreements, bills,

           orders, receipts, records, books, computer tapes and printouts, memoranda, notes,

           notebooks, maps, sketches, cablegrams, telegrams, reports, press releases, advertising

           and promotional literature, prints, drawings, plans, photographs, printed forms,

           manuals, brochures, lists, publications, videotapes, other tape recordings, films,

           microfilm, electronic media, and all other writings, including drafts, typings, printings,

           minutes, or copies or reproductions thereof in your possession, custody, or control (or

           as defined in California Evidence Code Sections 250, 255 and 260).

   2.      “MEDICAL INFORMATION” includes but is not limited to DOCUMENTS

           pertaining to the treatment of or related to CHAGAS’ medical and/or mental health

           history and/or substance abuse history since January 1, 2017. “MEDICAL

           INFORMATION” also includes DOCUMENTS pertaining to any drug/substance

           therapy, drug/substance abuse, drug/substantive use (recreational or prescription),
           addiction counseling, mental health counseling, therapy, or treatment including those

           relating to paranoia, anxiety, insomnia, depression, post-traumatic stress disorder,

           trauma including any physical or sexual abuse, bi-polar disorder, hallucinations,

           suicidal ideas, and any associated physical injuries or conditions.

   3.      CHAGAS means Plaintiff Allyson Chagas, DOB: 09/23/1979, SSN XXX-XX-3948.

                                   DOCUMENT REQUESTS

This subpoena calls for the production of all DOCUMENTS in your possession, custody, or
control that refer, relate or pertain to Plaintiff CHAGAS, DOB 09/23/1979, SSN XXX-XX-


                                                                   US_ACTIVE-154775144.1-MARAZANI 08/14/2020 8:51 AM
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 18 of 25 Page ID
                                  #:2847



3948, whose medical, psychological, billing and pharmaceutical records are believed to be

generated by any and all locations, including but not limited to the following providers

and/or locations:

              Lawrence S. Hymes, Licensed Marriage Family Therapist #48870
              8235 Santa Monica Blvd. #311, Los Angeles, CA 90046.

If additional identifying information is needed to conduct your search, such information

will be provided by the deposition officer upon request.

        Without limiting the foregoing, this deposition subpoena calls for the production of any

and all DOCUMENTS relating, pertaining, or referring to, including but not limited to the

following categories prepared, created, or drafted at any time after the documents and/or

things previously produced per a Subpoena for Production of Business Records in this

litigation:

1.      Any and all MEDICAL INFORMATION including DOCUMENTS relating to CHAGAS’

        medical/mental health and/or substance abuse visits since January 1, 2017 to the date of

        production, including but not limited to medical files, diagnosis, charts, reports, notes,

        writings, diagrams, forms, printouts, test results, lab results, correspondence, text

        messages, e-mails, telephone conversation notes, emergency room records, inpatient

        records, outpatient records, reports, tests and test results, consultant reports, admit sheets,
        histories, nurse notes, physician notes and orders, charts, discharge summaries, operative

        reports.

2.      Any records and DOCUMENTS pertaining to CHAGAS’ visits and/or treatments related

        to injuries he sustained or was being treated for since January 1, 2017 related to his

        employment.

3.      Any records and DOCUMENTS pertaining to injuries (mental or physical) CHAGAS

        sustained or was being treated for since January 1, 2017 as a result of any incidents
        CHAGAS reported in connection with his employment, including but not limited to



                                                 -2-
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 19 of 25 Page ID
                                  #:2848



     medical files, therapist notes, psychological records, diagnosis, charts, reports, notes,

     writings, diagrams, forms, printouts, test results, lab results, correspondence, telephone

     conversation notes, emergency room records, inpatient records, outpatient records, reports,

     tests and test results, consultant reports, admit sheets, histories, nurse notes, physician notes

     and orders, charts, discharge summaries, operative reports.

4.   Any records and DOCUMENTS reflecting dates that CHAGAS contacted Mr. Lawrence

     S. Hymes between January 1, 2017 to the present, including but not limited to appointment

     dates, cancelled appointments, missed appointments, telephonic or in person requests for

     medical treatment (i.e. consultation with a nurse by telephone), and/or telephonic,

     electronic, or in person requests for medical notes.

5.   Any records and DOCUMENTS reflecting dates that CHAGAS Mr. Lawrence S. Hymes

     between January 1, 2017 to the present, including but not limited to appointment dates,

     cancelled appointments, missed appointments, telephonic or in person requests for medical

     treatment (i.e. consultation with a nurse by telephone), and/or telephonic, electronic, or in

     person requests for medical notes.

6.   Any records and DOCUMENTS reflecting communications between CHAGAS and Mr.

     Lawrence S. Hymes between January 1, 2017 to the present, including but not limited to

     communications through text messages, e-mail, conversation notes, and the like.
7.   Any records and DOCUMENTS reflecting billing for services received by CHAGAS since

     January 1, 2017.




                                               -3-
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 20 of 25 Page ID
                                  #:2849
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 21 of 25 Page ID
                                  #:2850
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 22 of 25 Page ID
                                  #:2851
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 23 of 25 Page ID
                                  #:2852
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 24 of 25 Page ID
                                  #:2853
Case 2:19-cv-03860-JAK-JC Document 92-1 Filed 10/06/20 Page 25 of 25 Page ID
                                  #:2854
